         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RALF HARTMANN,

                                       Plaintiff,                       20 Civ. 4928 (PAE)
                        -v-
                                                                       OPINION & ORDER
 AMAZON.COM, INC. and AMAZON DIGITAL
 SERVICES LLC,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       This action involves claims of direct and secondary copyright infringement related to four

films. Ralf Hartmann (“Hartmann”), a citizen of Germany, brings a civil copyright infringement

action against defendants Amazon.com, Inc. (“Amazon.com”), a Delaware limited liability

company, and its Amazon Digital Services LLC (“Amazon Digital”) (together “Amazon”).

Hartmann alleges that he owns copyrights and/or exclusive distribution rights to the films After

the Rain, Commander Hamilton, Austin Powers: International Man of Mystery (“Austin

Powers”), and Drop Dead Gorgeous (collectively, “the films”). He alleges that Amazon violated

his copyrights and exclusive distribution rights to the films by reproducing digital copies of them

at data centers within the United States, and by then making the films available for streaming,

purchase, or rental on its “Prime Video” platform.

       Hartmann brings claims of: (1) domestic direct infringement of copyright in the United

States, in violation of 17 U.S.C. § 106 (Count I); (2) direct infringement of copyright in the

United States causing further copyright infringement outside the United States, in violation of

17 U.S.C. § 106 (Count II); (3) contributory copyright infringement, in violation of 17 U.S.C.

§ 106 (Count III); (4) vicarious infringement of copyright, in violation of 17 U.S.C. § 106 (Count
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 2 of 22




IV); and (5) direct copyright infringement in violation of unnamed laws of unspecified foreign

countries (Count V).

       Pending now is Amazon’s motion to dismiss Hartmann’s Second Amended Complaint

(“SAC”). For the reasons that follow, the Court denies the motion to dismiss the domestic direct

infringement claim (Count I), but grants such motions as to the other four claims.

       A.      Factual Background1

       Hartmann alleges that, pursuant to a written agreement dated January 1, 2008, he was

assigned the right, title and interest to the films: After the Rain, Commander Hamilton, Austin

Powers, and Drop Dead Gorgeous. Id. ¶¶ 21–22.2 According to Hartmann, and as reflected in

records of the United States Copyright Office, Zweite Beteiligung KC Medien AG (“Zweite”),

Erste Beteiligung KC Medien AG (“Erste”), and Capella International, Inc. (“Capella

International”) originally held various rights in these films. Id. ¶¶ 16–17. Hartmann alleges that,

pursuant to written agreements dated May 27, 2007, Erste and Zweite assigned their respective

right, title, and interest in the films to Capella International and a separate entity named Capella

Films, Inc. (together “Capella”), thereby consolidating the copyrights with Capella. Id. ¶¶ 19–

20. Capella then transferred its respective right, title, and interest in the films to Hartmann,

making him the copyright owner of After the Rain and Commander Hamilton and the copyright


1
  This factual account draws from the SAC, Dkt. 37, and the exhibits incorporated therein, SAC
Exs. A to F. See DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010) (“In
considering a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), a district
court may consider the facts alleged in the complaint, documents attached to the complaint as
exhibits, and documents incorporated by reference in the complaint.”). Here, the Complaint
incorporates by reference and makes integral the attached exhibits; the Court thus considers these
documents in deciding Amazon’s motion under Rule 12(b)(6). For the purpose of resolving the
motion to dismiss under Rule 12(b)(6), the Court presumes all well-pled facts to be true and
draws all reasonable inferences in favor of plaintiff. See Koch v. Christie’s Int’l PLC, 699 F.3d
141, 145 (2d Cir. 2012).



                                                  2
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 3 of 22




owner—with respect to certain international copyright and distribution rights—of Austin Powers

and Drop Dead Gorgeous. Id. ¶¶ 21–24.

       Hartmann alleges that, between July 2017 and December 2017, Amazon made the films

After the Rain, Commander Hamilton, Austin Powers, and Drop Dead Gorgeous available for

digital distribution via streaming, rent, or purchase in the United States without license or

authorization from Hartmann, in violation of Hartmann’s right of reproduction conferred by his

copyright in the films under 17 U.S.C. § 106. Id. ¶¶ 41–48. He further alleges that during the

same period, Amazon made the four films available for digital distribution in foreign countries

“including, but not limited to, Great Britain, Ireland, Germany, Japan and France,” also in

violation of Hartmann’s copyright in the films. Id. ¶¶ 51–58. Hartmann also alleges that

Amazon duplicated and reproduced the films at data centers within the United States, allowing

end users of its “Prime Video” service to ultimately stream, rent, or buy the films within the

United States and in the aforementioned foreign countries. Id. ¶¶ 44–49, 54–59.

       B.      Procedural History

       On June 26, 2020, Hartmann filed the original complaint, Dkt. 1, and, on October 30,

2020, the First Amended Complaint, Dkt. 24. On December 15, 2020, Amazon moved to

dismiss. Dkt. 31. On December 16, 2020, the Court issued an order, which, inter alia, gave

Hartmann until January 16, 2021 to file any amended complaint in response to the motion to

dismiss. Dkt. 34.

       On January 20, 2021, Hartmann filed a Second Amended Complaint (“SAC”). Dkt. 37.

It pleads that Amazon violated Hartmann’s copyright and/or exclusive distribution rights in the

films by reproducing the films at data centers within the United States then making the films

available for streaming, purchase, or rental on Amazon’s Prime Video service. Id. ¶¶ 41–64. It



                                                  3
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 4 of 22




further alleges that “end users” located within the United States and several “foreign countries”

accessed the films through Amazon’s Prime Video service in violation of Hartmann’s copyrights

in the films. It pleads five counts of copyright infringement: (I) direct infringement of

copyrights; (II) direct infringement in the United States causing further infringement abroad; (III)

contributory infringement within the United States; (IV) vicarious infringement; (V) direct

infringement in violation of foreign laws.

       On February 11, 2021, Amazon filed a motion to dismiss all claims, Dkt. 38, and a

memorandum of law in support, Dkt. 39 (“Def. Mem.”). On March 24, 2021, Hartmann filed an

opposition. Dkt. 44 (“Opp’n”). On May 14, 2021, Amazon filed a reply. Dkt. 46 (“Reply”).

       The SAC includes six attachments labelled as Exhibits A through F, under the header

“chain of title.” These substantiate Erste’s, Zweite’s, and Capella’s ownership of copyrights in

the film at various points in time, and thus the chain of title of the copyright. SAC ¶¶ 16–22.

Exhibit A is a copyright registration certificate for the film After the Rain identifying the

copyright claimant as “Third Orbit Productions, Inc., & Erste & Zweite KC Medien, AG.” Dkt.

37-2 (“Ex. A”). Exhibit B is a certificate for a “memorandum of exclusive rights” to

Commander Hamilton executed in 1998 between “Moviola Film & Television, AB & TV 4, AB”

and “Capella International, Inc., Erste Beteiligung KC Medien AG & Co., KG & Zweite

Beteiligung KC Medien AG & Co., KG.” Dkt. 37-3 (“Ex. B”).3 Exhibit E includes two

recorded documents, the first establishing the transfer of copyright in Austin Powers from New

Line Productions, Inc. to Capella International, and the second establishing the transfer of

copyright in Austin Powers from Capella International to Erste. Dkt. 37-6 (“Ex. E”). Exhibit F




3
 Exhibits C and D include copyright registration certificates for The Last Tattoo and Pete’s
Meteor respectively. These two films are irrelevant to Hartmann’s claims in this case.
                                                  4
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 5 of 22




is a certificate for a “memorandum of sale” for Drop Dead Gorgeous executed in 2000 between

New Line Productions, Inc. and “Erste Beteiligung KC Medien AG & Co. KG, Zweite

Beteiligung KC Medien AG & Co. KG & Dritte Beteiligung KC Medien AG & Co. KG.” Dkt.

37-3 (“Ex. F”). No attached exhibit explicitly lists Hartmann as a party to any copyright

transaction.4

II.    Legal Standards

       A.       Standard of Review

       In considering a Rule 12(b)(6) motion to dismiss, a district court limits itself to “facts

stated in the complaint or in documents attached to the complaint as exhibits or incorporated in

the complaint by reference.” Newman & Schwartz v. Asplundh Tree Expert Co., 102 F.3d 660,

661 (2d Cir. 1996) (quotation omitted). To survive a motion to dismiss under Rule 12(b)(6), a

complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

complaint is properly dismissed where, as a matter of law, “the allegations in a complaint,

however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558. When

resolving a motion to dismiss, the Court must assume all well-pleaded facts to be true, “drawing

all reasonable inferences in favor of the plaintiff.” Koch, 699 F.3d at 145. That tenet, however,

does not apply to legal conclusions. See Iqbal, 556 U.S. at 678. Pleadings that offer only “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”


4
 The exhibits include the actual registration number for After the Rain, see Ex. A, but provide
only registration numbers for recorded documents (and not the actual films themselves) for the
other films, see Ex. B; Ex. E; Ex. F.

                                                 5
          Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 6 of 22




Twombly, 550 U.S. at 555. Instead, to survive a motion to dismiss, a complaint must allege facts

that “raise a right to relief above the speculative level.” Id.

         B.     Governing Statutory Framework

         Under 17 U.S.C. § 106, the owner of a copyright holds the rights to “reproduce the work,

prepare derivative works, distribute the work to the public, perform the work, display the work,

and perform the work by means of digital transmission.” John Wiley & Sons, Inc. v. DRK Photo,

882 F.3d 394, 402 (2d Cir. 2018). In protecting the copyright owner’s exclusive entitlement to

this bundle of rights, the Copyright Act “expressly creates liability only for direct copyright

infringers.” Gym Door Repairs, Inc. v. Young Equip. Sales, Inc., 206 F. Supp. 3d 869, 897

(S.D.N.Y. 2016). However, others can be held liable through “two doctrines that establish third

party liability in copyright law: contributory infringement and vicarious liability.” Id.; see, e.g.,

Gershwin Publishing Corp. v. Columbia Artists Management, Inc., 443 F.2d 1159, 1162 (2d Cir.

1971); Peer Int’l Corp. v. Luna Records, Inc., 887 F. Supp. 560, 564–65 (S.D.N.Y. 1995);

Demetriades v. Kaufmann, 690 F. Supp. 289, 292–94 (S.D.N.Y. 1988).

         A person or entity “infringes contributorily by intentionally inducing or encouraging

direct infringement, and infringes vicariously by profiting from direct infringement while

declining to exercise a right to stop or limit it.” Spinelli v. Nat’l Football League, 903 F.3d 185,

197 (2d Cir. 2018) (quotations omitted). Therefore, contributory infringement “is based upon the

defendant's relationship to the direct infringement,” while vicarious infringement rests “on the

defendant's relationship to the direct infringer.” Ez-Tixz, Inc. v. Hit-Tix, Inc., 919 F. Supp. 728,

732 (S.D.N.Y. 1996). In sum, copyright infringement “may be direct, contributory, or

vicarious,” so a plaintiff has three discrete pathways to demonstrate an alleged infringer’s

liability. New London Associates, LLC v. Kinetic Soc. LLC, 384 F. Supp. 3d 392, 407 (S.D.N.Y.

2019).
                                                   6
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 7 of 22




III.   Discussion

       For the reasons that follow, the Court denies Amazon’s motion to dismiss Count I, which

alleges direct copyright infringement, but grants the motion to dismiss the remaining four counts.

       A.      Direct Copyright Infringement (Count I)

               1.      Relevant Law

        Hartmann first alleges that Amazon’s reproduction of the films directly infringed his

copyright. Id. ¶¶ 65–66. For such claim to survive a motion to dismiss, the claim must allege:

       1) which specific original works are the subject of the copyright claim, 2) that
       plaintiff owns the copyrights in those works, 3) that the copyrights have been
       registered in accordance with the statute, and 4) by what acts during what time the
       defendant infringed the copyright.

Kelly v. L.L. Cool J., 145 F.R.D. 32, 35 (S.D.N.Y. 1992); see, e.g., Gym Door Repairs, Inc., 206

F. Supp. 3d at 893; Lefkowitz v. McGraw-Hill Glob. Educ. Holdings, LLC, 23 F. Supp. 3d 344,

352 (S.D.N.Y. 2014); Warren v. John Wiley & Sons, Inc., 952 F. Supp. 2d 610, 616 (S.D.N.Y.

2013); Carell v. Shubert Org., Inc., 104 F. Supp. 2d 236, 250 (S.D.N.Y. 2000).

       The first prong of the Kelly test is self-explanatory: Courts require that plaintiffs plead

“which specific original works are the subject of the copyright claim.” Warren, 952 F. Supp. 2d

at 616 (applying the Kelly test). A complaint fails this prong if it “base[s] an infringement claim

on overly-inclusive lists” that are “vague . . . regarding which works are the subject of” the

claim. Cole v. John Wiley & Sons, Inc., No. 11 Civ. 2090 (DF), 2012 WL 3133520, at *12

(S.D.N.Y. Aug. 1, 2012).

       The second prong requires a plaintiff to assert ownership of the relevant copyrights to

sustain an infringement claim. “Under the Copyright Act, a certificate of registration [from the

United States Copyright Office] constitutes prima facie evidence of the valid ownership of a

copyright.” Arista Records LLC v. Lime Group LLC, No. 06 Civ. 5936 (KMW), 2011 WL


                                                 7
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 8 of 22




1641978, at *2 (S.D.N.Y. Apr. 29, 2011); see 17 U.S.C. § 401(c). Therefore, those named as the

copyright owners in the registration can use a registration certificate as prima facie evidence of

ownership. But, when a copyright was transferred from the original registered owner to another

party, ownership can be harder to prove. An assignee who acquires a copyright through a

transfer faces “the additional burden of proving valid chain of title because nothing in the

registration certificate evidences his right to claim through the original copyright claimant.”

Arista Records, 2011 WL 1641978, at *2 (quotation omitted). However, at the motion to dismiss

stage, “an assignee may assert a claim for copyright infringement that occurred after the transfer

as long as he plausibly alleges that he received the copyright through a valid transfer and was the

copyright owner during the alleged infringement.” Hutson v. Notorious B.I.G., LLC, No. 14 Civ.

2307 (RJS), 2015 WL 9450623, at *3 (S.D.N.Y. Dec. 22, 2015). The plaintiff need not provide a

“detailed factual recitation” recounting every step of the “chain of title” which culminated in his

or her ownership of the copyright. U2 Home Ent., Inc. v. Kylin TV, Inc., No. 06 Civ. 02770

(DLI) (RLM), 2007 WL 2028108, at *7 (E.D.N.Y. July 11, 2007). Although later in the

litigation the plaintiff bears the burden of proving copyright ownership, at this early stage, a

mere allegation of ownership may suffice. Id.

       The third prong requires an allegation of federal copyright registration of the relevant

works. Kelly, 145 F.R.D. at 37. Such registration is a “prerequisite to suit.” Fourth Est. Pub.

Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 891 (2019) (“[N]o civil action for

infringement of the copyright in any United States work shall be instituted until . . . registration

of the copyright claim has been made.” (quoting 17 U.S.C. § 411(a))). Nevertheless, at the

motion to dismiss stage, the plaintiff need only “allege . . . that the copyrights have been

registered in accordance with the statute.” Kelly, 145 F.R.D. at 36. As long as the complaint



                                                  8
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 9 of 22




“expressly state[s] that Plaintiff has a registered copyright in the creative works identified

herein . . . . Plaintiff has fulfilled the precondition of alleging that it holds a registered

copyright.” Bill Diodato Photo. LLC v. Avon Products, Inc., 12 Civ. 847 (RWS), 2012 WL

3240428, at *8 (S.D.N.Y. Aug. 7, 2012) (quotation and citation omitted). Therefore, a complaint

alleging that the copyrights at issue have been registered with the United States Copyright

Office, although failing to provide the exact registration numbers, will survive a motion to

dismiss based on the lack of a pleading as to registration. See Palmer Kane LLC v. Scholastic

Corp., 12 Civ. 3890 (TPG), 2013 WL 709276, at *3 (S.D.N.Y. Feb. 27, 2013) (“The complaint

properly alleges that the copyrights have been registered in stating that the copyrights that are the

subject of this action have been registered with the United States Copyright Office. Contrary to

defendants’ contentions, the complaint is not required to attach copies of registration certificates

or provide registration numbers for all of the copyrights at issue in order to survive a motion to

dismiss.” (quotation and citation omitted)).

        The fourth prong requires that the complaint state “by what acts during what time the

defendant infringed the copyright.” Kelly, 145 F.R.D. at 36. To satisfy this requirement, the

complaint “need not specify which copyright is infringed by which act,” but it must “contain

some factual allegations to narrow the infringing acts beyond broad conclusory statements of

infringement.” Palmer Kane, 2013 WL 709276, at *3.

                2.       Analysis

        The SAC adequately pleads all four required elements. As to the first two, the SAC lists

the original works that are subject of the claim and alleges that Hartmann owns the copyrights in

them:

        Ralf Hartmann is the owner of copyrights in the following motion pictures which
        are registered with the United States Copyright Office: After the Rain [and]

                                                    9
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 10 of 22




       Commander Hamilton . . . . Ralf Hartmann is the owner of copyrights in the
       following motion pictures which are registered with the United States Copyright
       Office: Austin Powers and Drop Dead Gorgeous.

SAC ¶¶ 23–24; see also id. ¶ 25 (alleging that, pursuant to these copyrights, Hartmann has

exclusive rights to “reproduce the copyrighted work,” “distribute copies,” and “to transmit or

otherwise communicate” the films “to the public by means of any device or process”). As to the

third Kelly prong, the SAC’s allegation of registration of the four films with the United States

Copyright Office suffices. See id. ¶¶ 23–24 (alleging that the four films “are registered with the

United States Copyright Office”).

       Finally, to satisfy the fourth prong, the SAC alleges specific acts of infringement by

Amazon. It alleges that Amazon made the films “available for digital distribution within the

United States either via streaming on demand, and/or for rent or sale on its Prime Video service

within the United States” and by “copy[ing] and reproduc[ing] [the films] - hundreds of times

and more - on and across Amazon’s Data Centers within the United States.” Id. ¶¶ 44, 47; see

also id. ¶¶ 41, 54 (“In July 2017 and after, Amazon, without Plaintiff’s authorization, reproduced

and made identical digital copies of Plaintiff’s copyright protected motion pictures[.]”; “[I]n July

2017 and after, Amazon Digital . . . made the motion pictures [available] for digital distribution

via the Prime Video service and to end users located outside the United States.”).

       The SAC therefore pleads a viable direct infringement claim.

       In pursuing dismissal, Amazon focuses on the third Kelly prong. It notes that the

registration numbers set out in the SAC “do not correspond to registrations for underlying

motion picture works” but to “recordations of copyright-related contracts.” Def. Mem. at 12.

Amazon asserts that “by claiming to have recorded U.S. Copyrights in [the films] but citing to

recordation certificates for contracts related to those works, the SAC fails to plausibly allege”



                                                 10
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 11 of 22




registration of the works. Id. Similarly, Amazon contends that “none of the information

attached as exhibits to the SAC support Plaintiff’s allegations that he owns the copyrights” to the

films. Id at 14.

       Amazon is factually correct that the registration numbers in the exhibits attached to the

SAC are not those for the underlying works. But the SAC did not allege that they are. Rather, it

alleged that the exhibits reflected part of a chain of title culminating in Hartmann’s ownership of

these films. See SAC ¶¶ 16–22; Opp’n at 6 (explaining that exhibits “are part of a chain of title,

whereby the respective registered copyrights” in the films “were ultimately transferred” to

Hartmann). And although the attached exhibits do not dispositively prove that Hartmann owns

the copyrights to the films, there was no requirement that the complaint do so to survive a motion

to dismiss. It is enough that the complaint alleges “that plaintiff owns the copyrights in those

works” and “that the copyrights have been registered in accordance with the statute.” Kelly, 145

F.R.D. at 36. The SAC does so. The Court therefore denies Amazon’s motion to dismiss this

claim. It awaits discovery, and potentially summary judgment practice, to determine whether

Hartmann will be able to adduce valid evidence of ownership. See Warren, 952 F. Supp. 2d at

617.

       B.      Contributory Copyright Infringement (Counts II and III)

       Count II alleges that Amazon’s reproduction of the films at data centers in the United

States allows end users located outside the United States to stream, rent, or buy the films, and

that such is an act of direct infringement of copyright within the United States that causes further

copyright infringement outside the country. See SAC ¶¶ 80–88. Count III, in turn, alleges that

Amazon’s distribution of the films on its Prime Video platform, which allows end users located

within the United States to stream, rent, or buy the films, constitutes contributory infringement of



                                                 11
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 12 of 22




Hartmann’s copyrights. Id. ¶¶ 625–101. These two counts are properly considered together

because, although the SAC does not label Count II as involving contributory infringement but

instead labels Amazon’s conduct as “direct infringement . . . causing further copyright

infringement,” id. at 16, its factual allegations describe contributory infringement, which occurs

when one “with knowledge of the infringing activity, induces, causes or materially contributes to

the infringing conduct of another.” Capitol Records, LLC v. ReDigi Inc., 934 F. Supp. 2d 640,

658 (S.D.N.Y. 2013); see SAC ¶¶ 85–86 (“Amazon’s wrongful acts of reproduction of the

motion . . . permitted further unauthorized reproduction and distribution of the motion pictures

outside of the United States and further infringement by end-users of Prime Video in the Foreign

Countries. [86] The foregoing acts of infringement by Amazon have been willful, intentional,

and in disregard and with indifference to the rights of Plaintiff.”). Accordingly, the Court

construes Counts III and II as alleging contributory infringement under 17 U.S.C. § 106,

involving, respectively, domestic and foreign third-party infringers.

                1.      Applicable Law

        To establish secondary infringement claims under a theory of contributory or vicarious

infringement, a plaintiff must first adequately allege direct infringement by a party other than the

defendant. See Arista Recs. LLC v. Lime Grp. LLC, 784 F. Supp. 2d 398, 422 (S.D.N.Y. 2011)

(“To establish their secondary liability claims, Plaintiffs first must establish that [a third party]

directly infringed Plaintiffs’ copyrights.”). Once a direct infringement claim by a third-party is

established, a defendant “may be held liable for contributory copyright infringement if, with

knowledge of the infringing activity, it materially contributes to the infringing conduct of” the




5
 Hartmann erroneously labels the paragraph following paragraph 88 as paragraph “62.” The
numbering scheme remains inconsistent thereafter.
                                                  12
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 13 of 22




third party. Id. at 432 (quotations omitted). The knowledge required is constructive, such that

persons who “know or have reason to know of the direct infringement” may be liable. Arista

Records LLC v. Doe 3, 604 F.3d 110, 118 (2d Cir. 2010) (quotation omitted). Evidence of such

knowledge may be found in “cease-and-desist letters, officer and employee statements,

promotional materials, and industry experience.” Smith v. BarnesandNoble.com, LLC, 143 F.

Supp. 3d 115, 124 (S.D.N.Y. 2015) (quotation omitted).

       Material contribution, in turn, requires that the defendant “encouraged or assisted others’

infringement, or provided machinery or goods that facilitated infringement.” Lime Grp., 784 F.

Supp. 2d at 432. To qualify as material contribution, the defendant’s support must be “more than

a mere quantitative contribution to the primary infringement . . . [it] must be substantial.” Arista

Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (quotation omitted).

Additionally, “participation sufficient to establish a claim of contributory infringement may not

consist of merely providing the means to accomplish an infringing activity.” Livnat v. Lavi, No.

96 Civ. 4967 (RWS), 1998 WL 43221, at *3 (S.D.N.Y. Feb. 2, 1998) (quotation omitted).

               2.      Count III: Domestic Contributory Infringement

       In alleging contributory infringement based on infringement by domestic actors, Count

III alleges that Amazon’s distribution of Hartmann’s films on its Prime Video service abetted

infringement by end users of the service who streamed, rented, or purchased the films without

Hartmann’s consent. It alleges that Amazon contributorily infringed on Hartmann’s copyrights

by assisting the end-users’ direct infringement. Count III, however, is deficient, because it fails

to adequately allege that Amazon had actual or constructive knowledge that its end users were

infringing Hartmann’s copyrights.




                                                 13
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 14 of 22




       To sustain a contributory infringement claim, a plaintiff must allege sufficient facts to

support the inference that the defendant “kn[e]w or ha[d] reason to know” of the third party’s

direct infringement. Arista Records LLC, 604 F.3d at 118 (“The knowledge standard is an

objective one; contributory infringement liability is imposed on persons who know or have

reason to know of the direct infringement.” (quotations omitted)).

       The SAC, however, does not allege that Amazon knew of the infringement, including by

any customary means. It does not allege, for example, that Amazon was ever sent a cease-and-

desist letter, asked to take the films down, or was notified that they infringed on Hartmann’s

copyrights.

       Nor does the SAC plausibly assert that Amazon “ha[d] reason to know,” see id., of the

infringing conduct. It asserts, generally, that Amazon “employs a digital rights management

team,” “uses a digital rights management software,” “had access to license and distribution

information contained in metadata accompanying” the films, and had “the benefit of industry

experience” such that it “should have known” it was not authorized to distribute the films. SAC

¶¶ 67–69. But the SAC does not plausibly allege that these generic capabilities gave Amazon’s

constructive knowledge of Hartmann’s interest in the four films at issue. It makes only the

conclusory allegation that “Amazon had access to license and distribution information contained

in metadata . . . and the benefit of industry experience such that Amazon either knew or should

have known that neither Amazon, nor its subsidiaries were authorized or licensed to distribute

the motion pictures.” SAC ¶ 68. It does not allege that, among the ways these tools could have

been used, Amazon ever used them in a way that either uncovered or would have tended to

undercover the Hartmann’s ownership interests in these films. Nor are does the SAC allege that

the four films were of particular economic salience to Amazon, that Amazon had been any



                                                14
         Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 15 of 22




reason to suspect a lack of licensure of these films or that the copyrights as to them was being

infringed upon, or that Amazon broadly countenanced such infringements. Rather, beyond its

broad claim that Amazon possessed tools that in theory could have been deployed to uncover the

fact of the infringement, the SAC is silent.

        This spare allegation is insufficient to plead that Amazon “had reason to know” that

direct infringement was afoot with respect to these four films specifically. Count III thus fails to

plausibly plead Amazon had actual or constructive knowledge of the infringing nature of the

predicate direct infringement. The Court accordingly grants the motion to dismiss this claim.

See, e.g., Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 107–09 (2d Cir. 2010) (where plaintiff sent

generalized demand letters such that defendant “clearly possessed general knowledge as to

counterfeiting on its website,” finding that “such generalized knowledge is insufficient”); id. at

107 (“[A] service provider must have more than a general knowledge or reason to know that its

service is being used to sell counterfeit goods. Some contemporary knowledge of which

particular listings are infringing or will infringe in the future is necessary.”); Lopez v.

Bonanza.com, Inc., No. 17 Civ. 8493 (LAP), 2019 WL 5199431, at *15–16 (S.D.N.Y. Sept. 30,

2019) (dismissing claim where plaintiff failed to allege that defendants were “ever made aware

of any ‘specific’ allegedly infringing conduct”; plaintiff had alleged that he had provided

defendants “with an Infringement Notice” and made “the conclusory assertion that [defendants]

[we]re knowingly supplying services” to companies “know[n] to be engaged in infringing

activities”); Dress Barn, Inc. v. Klauber Bros., Inc., No. 18 Civ. 8085 (DLC), 2019 WL

1949675, at *5 (S.D.N.Y. Apr. 22, 2019) (“a threadbare recitation of the legal requirement,” that

defendants “committed copyright infringement with actual or constructive knowledge of

[plaintiff’s] rights, and/or in blatant disregard for [plaintiff’s] rights,” “is inadequate to plausibly



                                                   15
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 16 of 22




allege . . . infringement” ); Row, Inc. v. Hotels, No. 15 Civ. 4419 (JFK), 2018 WL 3756456, at *6

(S.D.N.Y. July 19, 2018) (dismissing copyright claim where plaintiff failed to allege more than a

“general knowledge or reason to know that its service is being used to infringe a trademark”

(cleaned up)).

                 3.     Count II: Foreign Contributory Infringement

       Count II alleges contributory infringement, based on Amazon’s alleged enabling of third-

party infringers abroad.

       Normally, federal copyright laws “do not have extraterritorial application.” Update Art,

Inc. v. Modiin Publ’g Ltd., 843 F.2d 67, 73 (2d Cir. 1988). However, the Second Circuit has

recognized a narrow exception when “an individual commits an act of infringement in the United

States that permits further reproduction outside the United States.” Fun-Damental Too, Ltd. v.

Gemmy Industries Corp., No. 96 Civ. 1103 (MBM), 1996 WL 724734, at *4 (S.D.N.Y. Dec. 17,

1996). In such a case, “a court may assert jurisdiction over those foreign acts and a plaintiff may

recover damages for the infringing acts” that took place abroad. Id.

       To establish jurisdiction over foreign acts, there must exist a “predicate act” in violation

of the Copyright Act that occurred within the United States. See id. at *5 (describing an example

predicate act “as when an individual makes unauthorized copies of copyrighted material and then

sends them out of the country”); Update Art, 843 F.2d at 73; Robert Stigwood Group Ltd. v.

O’Reilly, 530 F.2d 1096, 1101 (2d Cir. 1976). “[A] plaintiff must first demonstrate that the

domestic predicate act was itself an act of infringement in violation of the copyright law.” Fun-

Damental Too, 1996 WL 724734, at *5. Conversely, “mere authorization and approval of

copyright infringements taking place outside the United States is not a copyright violation and

does not create jurisdiction over those extraterritorial acts.” Id.



                                                  16
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 17 of 22




       Here, the SAC alleges that Amazon’s reproduction of the films at its data centers in the

United States serves as a domestic predicate violation contributing to the foreign infringement

because it assisted third-party’s infringement abroad. But that claim fails for the same reason as

Count III. It does not plausibly allege that Amazon had the requisite mens rea when engaging in

the predicate domestic act. As with Count III, Count II fails to assert that Amazon had notice of

any kind—from Hartmann or otherwise—that distributing the four films violated Hartmann’s

copyrights. Nor does it plead any better than does Count III that Amazon “ha[d] reason to

know” that infringement was afoot. See Arista Records LLC, 604 F.3d at 118. Instead, Count II

makes only the conclusory allegation that “[t]he foregoing acts of infringement by Amazon have

been willful, intentional, and in disregard and with indifference to the rights of Plaintiff.” SAC

¶ 86. Such conclusory statements do not establish the requisite knowledge. Arista Records LLC,

604 F.3d at 118. Count II therefore does not allege facts that “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

       In any event, Count II does not plead a predicate act of the sort supporting extraterritorial

application of Copyright Act. As noted, to plead such a claim, a plaintiff must plead, at the

threshold, infringement by the foreign third parties. Fun-Damental Too, 1996 WL 724734, at

*5. The SAC does not, other than amorphously, speak to this point. It states generically that

there was “further infringement by end-users of Prime Video in the Foreign Countries.” SAC

¶ 85. This allegation—lacking any reference to any specific act of infringement or any

infringer—is too unspecific to sustain Count II’s claim that infringement abroad occurred,

abetted by infringement at home.

       The Court accordingly dismisses Count II as inadequately pled. See, e.g., State St. Glob.

Advisors Tr. Co. v. Visbal, 431 F. Supp. 3d 322, 340 (S.D.N.Y. 2020) (dismissing claim where



                                                 17
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 18 of 22




plaintiff failed to allege a “link between the foreign publication on the internet and the United

States,” and therefore “a direct copyright infringement,” . . . “given the limitation on the

extraterritorial application of United States copyright law”); Wu v. John Wiley & Sons, Inc., No.

14 Civ. 6746 (AKH) (AJP), 2015 WL 5254885, at *13 (S.D.N.Y. Sept. 10, 2015) (dismissing

claim for contributory copyright infringement where complaint made only “generalized

references to foreign infringement” and plaintiff “presented no evidence of any direct

infringement”); Fun-Damental Too, 1996 WL 724734, at *6 (dismissing claim where “plaintiff

has failed to allege an infringement within the United States that led to extraterritorial

infringement, [and] the general rule that extraterritorial infringements are not violations of the

Copyright Act applies”)

        C. Vicarious Infringement (Count IV)

        Count IV alleges vicarious infringement of copyrights in violation of 17 U.S.C. § 106. It

pleads that Amazon controlled the subsidiary “Amazon Digital” during the subsidiary’s alleged

infringement of Hartmann’s copyrights, and that Amazon therefore is liable for vicariously

infringing these copyrights in the United States. SAC ¶¶ 103–108. But the SAC’s allegations in

support of this claim are only conclusory.

        A defendant may be vicariously liable for a third party’s infringement “if he [1] ha[s] the

right and ability to supervise the [third party’s] infringing activity and [2] also has a direct

financial interest in such activities.” Gershwin, 443 F.2d at 1162. Thus, vicarious liability “does

not include an element of knowledge or intent on the part of the vicarious infringer.” Arista

Records LLC, 633 F. Supp. 2d at 156. Instead, the plaintiff must have “had the ability to

supervise” the infringing activity “and failed to do so.” Arista Records, 784 F. Supp. 2d at 435.




                                                  18
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 19 of 22




And there must have been a “causal relationship” between the infringing activity and a financial

benefit reaped by the defendant. Id.

       The SAC, however, does no more than recite these elements in a conclusory manner:

       Amazon is vicariously liable for copyright infringement committed by Amazon
       Digital as Amazon had the right and the power to control both directly and pursuant
       to distribution agreements the infringing activities of Amazon Digital, and Amazon
       controlled, directed, ratified or acquiesced in (and received a direct, financial
       benefit; financial advantages; and/or other economic consideration from) Amazon
       Digital’s infringing activities.

SAC ¶ 104. It does not allege how Amazon controlled the subsidiary entity “Amazon Digital” or

the means by which Amazon derived profit from it. It relies solely on the fact of Amazon

Digital’s subsidiary status.

       This “formulaic recitation of the elements of a cause of action,” Twombly, 550 U.S. at

555, is inadequate, as the cases dismissing claims of vicarious infringement make clear. See,

e.g., New London, 384 F. Supp. 3d at 410 (“In support of its claims for vicarious infringement,

[plaintiff] makes several conclusory allegations regarding [defendants] . . . . [Plaintiff’s]

allegations in this respect are vague and conclusory and fail to satisfy its Rule 8 pleading

burden.”); Ino, Inc. v. Needle & Threads of W. Palm Beach, Inc., 19 Civ. 4078 (PKC), 2020 WL

7343037, at *7 (E.D.N.Y. Dec. 14, 2020) (“With respect to the claim for indirect liability, the

Complaint offers only vague, conclusory statements . . . these bare recitals of the elements for

claims of contributory infringement and vicarious infringement are insufficient.”); see also, e.g.,

Banff Ltd. v. Ltd., Inc., 869 F. Supp. 1103, 1108–09 (S.D.N.Y. 1994) (“[T]he mere potential to

influence inherent in the parent-subsidiary relationship is inadequate to ground vicarious liability

for infringement . . . there must be indicia beyond the mere legal relationship showing that the

parent is actually involved with the decisions, processes, or personnel directly responsible for the

infringing activity.”); Broadvision Inc. v. Gen. Elec. Co., No. 08 Civ. 1478 (WHP), 2009 WL

                                                  19
          Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 20 of 22




1392059, at *4 (S.D.N.Y. May 5, 2009) (“To state a claim for vicarious liability against a parent

for the actions of its subsidiary, a plaintiff must show more than just a legal relationship between

the parent and the subsidiary or that the parent benefits from its ownership of the subsidiary,”

just “a direct financial interest in a subsidiary’s infringing activity” is insufficient.); Mayimba

Music, Inc. v. Sony Corp. of Am., No. 12 Civ. 1094 (AKH), 2014 WL 5334698, at *13 (S.D.N.Y.

Aug. 19, 2014) (“A parent-subsidiary relationship, standing alone, is not enough to state a claim

for vicarious liability against a parent for the actions of its subsidiary.”); BroadVision Inc. v.

Gen. Elec. Co., No. 08 Civ. 1478 (WHP), 2008 WL 4684114, at *3 (S.D.N.Y. Oct. 15, 2008)

(dismissing claim for vicarious liability where “the Complaint does not allege any connection

among [defendant] and [subsidiaries’] infringing activities”); Shady Recs., Inc. v. Source

Enterprises, Inc., No. 03 Civ. 9944 (GEL), 2005 WL 14920, at *26 (S.D.N.Y. Jan. 3, 2005) (“If

a parent company with one hundred percent ownership and control must do more than simply

own the subsidiary to be vicariously liable.”).

         D.    Foreign Infringement (Count V)

         Finally, Count V alleges that Amazon’s distribution of the films on its Prime Video

service in foreign markets constitutes copyright infringement under “foreign copyright laws.”

SAC ¶¶ “107”6–112. The SAC states:

         Plaintiff’s exclusive rights in the Motion Pictures - Commander Hamilton, After
         the Rain, Austin Powers and Drop Dead Gorgeous - are protectable under Foreign
         Copyright Laws of countries that are signatories to the Berne Convention.
         Defendants’ actions of distributing copies of [Hartmann]’s copyright protected
         Motion Pictures . . . to Prime Video subscribers in the Foreign Countries, through
         the Prime Video service accessible via Amazon.com or Defendants’ equivalent
         websites in the Foreign Countries, or via the Prime Video App, without
         [Hartmann]’s authorization or consent, constitutes copyright infringement under
         the Foreign Copyright Laws, entitling RH to money damages under the Foreign



6
    Hartmann erroneously labels the paragraph following paragraph 108 as paragraph “107.”
                                                  20
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 21 of 22




       Copyright Laws, including, where applicable, statutory damages for each infringing
       act.

Id. at ¶¶ 112–13.

       The SAC’s claim to this effect is, however, unspecific. Beyond reciting a nonexclusive

laundry list of large countries, it does not allege which foreign countries’ laws Amazon violated,

see SAC ¶ 29 (stating that such countries “includ[ed], but [were] not limited to” the United

Kingdom, Germany, Australia, Japan, and France), let alone any specific foreign law that was

violated, or the factual basis for alleging that such occurred. As Kelly reinforced in the context

of copyright infringement claims, to be viable, a claim must give “the parties notice of the claims

against them,” and “fair notice of what the plaintiff’s claim is and the grounds on which it rests.”

Kelly, 145 F.R.D. at 35 (quotation omitted).

       Count V is far too vague to meet this standard. On this ground, it is dismissed. See, e.g.,

Gench v. HostGator.com LLC, No. 14 Civ. 3592 (RA) (GWG), 2015 WL 3757120, at *11

(S.D.N.Y. June 17, 2015) (dismissing where the “allegations are too vague, conclusory, and

unintelligible to allow a finding that the elements of a copyright infringement claim have been

met” where plaintiff seems “to assume that because she perceived the defendants to have

improperly hosted the site, the site’s copyrighted content must necessarily have been

appropriated”); Sharp v. Patterson, No. 03 Civ. 8772 (GEL), 2004 WL 2480426, at *14–15

(S.D.N.Y. Nov. 3, 2004) (copyright claims were “too vague to survive a motion to dismiss”);

Reid v. Am. Soc’y of Composers, Authors & Publishers, 01 No. 92 Civ. 270 (SWK), 994 WL

3409, at *1 (S.D.N.Y. Jan. 5, 1994) (holding the allegations of copyright infringement of that

plaintiff “cop[ied], publish[ed], distribut[ed], s[old] and transferr[ed defendant’s]

[p]hotographs . . . failed to enumerate particular instances of impermissible use and, therefore,

does not satisfy the requisite pleading elements for a copyright infringement claim”); Franklin

                                                 21
        Case 1:20-cv-04928-PAE Document 47 Filed 08/19/21 Page 22 of 22




Elec. Publishers, Inc. v. Unisonic Prods. Corp., 763 F. Supp. 1, 4 (S.D.N.Y. 1991) (“In applying

Rule 8 to copyright infringement actions, courts have required that particular infringing acts be

alleged with some specificity.”).

                                         CONCLUSION

       For the foregoing reasons, the Court denies Amazon’s motion to dismiss Count I, but

dismisses Hartmann’s other claims. The Clerk of Court is respectfully directed to terminate the

motions pending at dockets 31 and 38.

       The Court schedules an initial pretrial conference on August 30, 2021 at 9:00 am. This

conference will be held telephonically. Counsel are directed to review the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-

paul-engelmayer, governing the procedures for telephonic conferences. Counsel are further

directed to prepare a Civil Case Management Plan and joint letter in accordance with the Court’s

Individual Rules, to be submitted to the Court no later than August 27, 2021 at 2:00 pm, and to

notify chambers by that date as to the identity of counsel who will be appearing at the

conference.

       SO ORDERED.

                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: August 19, 2021
       New York, New York




                                                22
